Title: To John Adams from William Vans Murray, 7 April 1799
From: Murray, William Vans
To: Adams, John



Dear Sir
The Hague 7th: April 1799.

As Mr. Rand, a good American, sails in a lettre of Marque from the Texel direct for Boston, I take the liberty of sending some gazettes, which remain of those which I could not consistently with an eye to postage, send through the Secretary of State. They may amuse you after the labours of Philadelphia, & contribute to brush away those public cares which ought not to follow you in the tranquil scenes of Braintree. Home ought to be to you sir what conscience is to the moral state—quiet—an asylum, when providence permits honourable activity to rest, its all the thousand comforts which it so liberally has bestow’d, when it gives a taste for domestic enjoyments. Mrs. Adams too Sir has recovered from a dangerous illness—& this, I hope unobtrusive preaching of mine, will find you in your garden where if you please you can indulge a hearty laugh at an unordained preacher, or feel actually cheered in the knowledge that there are thousands who though distrust, enter into the solicitude of your life & would assuage them! Never did I need this sort of sympathy so much as I have done last Autumn, & all winter—& a terrible winter, physically, it has been!—So dark so extensive a cloud seemed to, I believe did, crushing the civilized world that it really almost broke my spirits down. All seemed in the political world, as in the natural, Torpor—that numbness which is believed to prove the approaches of dissolution in the natural or moral world—Action alone seemed wanting—It came at last.
When the rigours of winter began to relax, the French crossed the Rhine, & in Swisserland & Italy began their operations—The Imperial army under the archduke Charles show’d that they were alert—Two great & bloody battles in Suabia, (Stockat, the last, on 25th March) decidedly dispersed this dark cloud & broke the charm—I do now believe Sir the charm is broken—Every where the Austrians are absolutely triumphant. In Swisserland & in Italy & on the Rhine—for the French must recross the Rhine—Their force is so disunited & broken to pieces & the place of the campaign is so destroy’d! Those things are infinitely interesting both relatively to the U.S. & to the Independence of nations & the happiness of society & to Liberty itself. Great disunion in France, great discontent & corrosion in the military may be daily expected to produce some great movement. I have no conception that the affiliated country will remain tranquil—
One of the last evenings that I had the honour of seeing you sir, you recommended the Dictionnaire Historique and show’d me a volume. In order to find the short account of Rienzi—as we were talking of the views of all Tribune sort of pretenders—I found the full history at a sale not long since & got it, as you may remember books at sales are bare, for a mere nothing—This however detracted not from the pleasure I had in reading the work & as you first mentioned this Liberty man to me I have ventured to put it among the papers, as, if you never saw the work, it will amuse you exceedingly this summer.
I enjoy the benefit & pleasure of a very regular correspondence with Mr. Adams at Berlin—He is well. I lately saw in a newspaper the safe arrival of Mr. T.B. Adams announced—By him I sent some papers of an interesting character but have not heard of them since. With my most respectful compliments & good wishes to Mrs. Adams I beg you sir to accept the assurances of the perfect respect & attachment / with which I have the honour / to be faithfully yr. ob. st. / &c
Wm. V. Murray